Citation Nr: 0302727	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  93-00 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability secondary to bronchial asthma.

2.  Entitlement an increased evaluation for bronchial 
asthmatic currently rated as 60 percent disabling.

3.  Entitlement to an earlier effective date for a total 
rating compensation purposes based on individual 
unemployability, prior to July 16, 1996.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from June to October 1944.

This matter originally came before the Board of Veterans' 
Appeals (Board) from rating actions of the St. Petersburg, 
Florida Regional Office. The case was transferred to the 
Nashville, Tennessee Regional Office (RO), which now has 
jurisdiction.  

This case was previously before the Board in July 1998 and 
remanded for additional development and adjudication.  It has 
been returned to the Board for further review.


FINDINGS OF FACT

1.  The evidence shows that the veteran's anxiety disorder 
has been aggravated by his service-connected bronchial 
asthma.

2.  The veteran's service connected is manifested by severe 
symptoms with exertional dyspnea, frequent attacks, regular 
use of medications, and pulmonary function studies of FEV-1 
and FEV-1/FVC of greater than 40 percent of predicted value.  
There is no objective showing of pronounced disability, very 
frequent attacks with respiratory failure, severe dyspnea, 
marked weight loss severe health impairment, or pulmonary 
function test findings of FEV-1 less than 40 percent of 
predicted value or FEV-1/FVC of less than 40 percent of 
predicted value. 

3.  The veteran was denied entitlement to TDIU in an 
unappealed rating decision of March 1995.

4.  An application to reopen a claim for TDIU was received on 
July 16, 1996.  Benefits were subsequently awarded from that 
date.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, 
his anxiety disorder is aggravated by his service-connected 
bronchial asthma. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.310(a) (2002); Allen v. Brown, 7 Vet. App. 439 
(1995).

2.  A rating in excess of 60 percent for asthma is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (1996 & 2002).

3.  The criteria for an earlier effective date of July 16, 
1996, for an award of a TDIU rating, have not been met.  38 
U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West Supp. 2002) 38 
C.F.R. § 3.159(b) (2002).  The veteran has been advised by 
the RO of the type of evidence lacking to demonstrate 
entitlement a higher evaluation and TDIU.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  The RO has made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file.  It does not appear 
that there are any additional pertinent treatment records to 
be requested or obtained.  The veteran has been offered an 
opportunity to submit additional evidence in support of his 
claims.  He was given the opportunity to appear and testify 
before a RO hearing officer to advance any and all arguments 
in favor of his claims.  The veteran has not identified 
additional relevant evidence that has not already been sought 
and associated with the claims file.  The Board does not know 
of any additional relevant evidence, which is available.

Additionally, the veteran was afforded pertinent VA 
examinations in July 1991, July 1992, January 1995, November 
1998 and June 2001.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2002).  With regard to the adequacy 
of the examinations, the Board notes that the reports reflect 
that the VA examiners reviewed and recorded the past medical 
history, noted the veteran's current complaints, conducted 
examination, and offered appropriate assessment and 
diagnosis.  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  Thus, further remand 
would serve no useful purpose.  VA has satisfied its duties 
to inform and assist the veteran in this case.  Finally, 
there is no prejudice to the veteran in deciding his claims 
on the merits, because he has been told what the requirements 
are to establish his claims and has been provided sufficient 
opportunity to present evidence meeting those requirements.  
He has had the assistance of the RO to develop every possible 
source of evidence or information that might substantiate his 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As there is no additional evidence that needs to be obtained, 
there is no need for any more specific notice to the veteran 
than has already been provided.  See e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  
Therefore, the claims are ready for appellate review.


I.  Service Connection for Anxiety Disorder Secondary to 
Asthma

Secondary service connection will be granted when a 
disability is proximately due to, or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2002).  
Secondary service connection may also be established for a 
disorder that is aggravated by a service-connected 
disability.  See Allen v. Brown, 8 Vet. App. 439 (1995).

Service connection is currently in effect for asthma at 60 
percent.  

In April 1991 the veteran filed a claim for service 
connection for anxiety secondary to his service-connected 
asthma.  In support of his claim are VA and private 
outpatient treatment records dated from June 1980 to January 
1992, which show periodic evaluation and treatment for 
respiratory problems and anxiety.  

During a RO hearing in January 1992, the veteran testified 
that he first developed asthma in service and shortly 
thereafter began experiencing anxiety symptoms such as waking 
up in a panic because of shortness of breath.  He testified 
that his symptoms were treated with Valium and sleeping 
pills.  

Additional VA outpatient treatment records show that in 
October 1992 the veteran was evaluated at the VA Mental 
Health Clinic for his use of Valium on an ongoing basis for 
severe pain from shingles.  He was later evaluated by a 
psychiatrist at the Pain Clinic for complaints of irritation 
and impatience due to pain.  The diagnostic impression was 
anxiety associated with chronic pain.  

During VA mental examination in January 1995, the veteran 
gave a history of asthma in service and that beginning in the 
60s and 70s he was treated with Valium to help him relax, 
otherwise he would become nervous and have a severe asthma 
attack.  The Valium was discontinued in 1979 and afterwards 
he noticed increased problems with asthma attacks.  On 
evaluation the veteran's content of thought indicated some 
difficulty had existed for years regarding his nervous 
disorder in that when he becomes nervous his asthmatic 
condition will worsen.  The examiner concluded that based on 
the current information there were two different situations.  
One the matter of the longstanding service-connected asthma 
and second the previous problem with becoming excited, which 
increases his anxiety and the frequency of asthmatic 
episodes.  The examiner further concluded that presently the 
asthma seemed to be playing a less important role and that an 
unrelated neurological condition was the biggest problem 
since the pain continued to bother him no matter what had 
been happening in the past.  The diagnosis was anxiety 
disorder associated with an asthma condition.

During a VA mental examination in November 1998 the veteran 
reported that his asthma started around 1945 and that shortly 
afterwards he became excessively anxious, worried, 
apprehensive, irritable, restless and fatigued, with 
difficulty concentrating and sleeping.  He stated that his 
anxiety and worry were to such a level that it caused 
significant distress and impairment in his occupational and 
social activities.  Since then he has been treated with 
Valium or anti-depressive agents and continues to take anti-
anxiety and anti-depressants at the present time.  The 
diagnosis was generalized anxiety disorder and occasional 
depression.  The examiner concluded that the veteran's 
current psychological disorder was etiologically related to 
the service-connected bronchial asthma on the basis that the 
anxiety began shortly after the bronchial asthma.  The 
examiner also concluded that the psychiatric disorder was 
aggravated by the service-connected bronchial asthma.  

During a third VA mental examination in June 2001 the 
examiner concluded that based on the clinical findings, 
review of the medical records and the criteria in DSM-IV, it 
appeared that the veteran had a current diagnosis of anxiety 
disorder, not otherwise specified.  The examiner also 
concluded the veteran had features of anxiety secondary to 
asthma on the basis that one of the only times the veteran 
becomes anxious is when he is short of breath.  The examiner 
noted however, that in reviewing the records, it is not noted 
that the veteran complained of the type of anxiety for which 
he was seen during a period of partial hospitalization.  The 
examiner concluded that it was unclear just when the anxiety 
truly began and because of the lack of association, it would 
be difficult to say that the anxiety is totally due to his 
asthma because it is not documented.  The examiner noted that 
even now the asthma seems to be the only precipitant for what 
causes the veteran to become panicky and anxious, but that as 
soon as he uses his inhaler and is breathing better the 
anxiety goes away, which is not really an anxiety disorder.  

The examiner also concluded that due to the fact that the 
veteran had difficulties with anxiety and depression as 
recently as a year ago and continued occasional worries about 
his daughter and wife, which cause him to be anxious, a 
diagnosis anxiety disorder, NOS was justified.  However, it 
does not appear that the veteran's anxiety disabled him to 
any great extent and it did not apply to his occupational 
functioning since he was retired.  However, in terms of his 
social and recreational functioning the veteran may be mildly 
impaired by the anxiety when present. 

A close review of the evidentiary record reveals no evidence 
showing that the veteran incurred anxiety during service, or 
shortly thereafter, and indeed, he does not contend 
otherwise.  However, for purposes of establishing secondary 
service connection, there is definitive post-service medical 
evidence that reflects that the veteran currently suffers 
from anxiety disorder.  He was definitively diagnosed with 
anxiety disorder following the January 1995 VA psychiatric 
examination.

While the record clearly supports a finding that the veteran 
suffers from anxiety disorder, the record is equivocal 
regarding the effect that the veteran's service-connected 
bronchial asthma has on his psychiatric disorder.  In the 
opinion of the January 1995 VA examiner, the veteran's asthma 
seemed to play a less important role in his anxiety and 
instead a nonservice connected neurological disorder was the 
biggest problem.  However, in November 1998, the examiner 
noted that the veteran's current psychological disorder was 
etiologically related to the service-connected bronchial 
asthma.  Following a more recent examination of the veteran 
in June 2001, the VA examiner noted that although the asthma 
seemed to be the only precipitant for the anxiety symptoms, 
as soon as the veteran used his inhaler the anxiety resolved; 
therefore it was not really an anxiety disorder. 

In light of the above medical evidence showing a relationship 
between the veteran's service-connected bronchial asthma has 
on his psychiatric condition, the Board determines that 38 
C.F.R. § 3.102 is for application in this case.  Under 38 
C.F.R. § 3.102, when a reasonable doubt arises regarding 
service origin, the degree of disability, or any other point, 
such doubt will be resolved in favor of the veteran.  A 
reasonable doubt is one, which exists because of an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, in 
resolving all reasonable doubt in favor of the veteran, the 
Board determines that his current anxiety disorder is 
aggravated by his service-connected bronchial asthma.  
Accordingly, entitlement to service connection for anxiety 
disorder, claimed as secondary to the service-connected 
residuals of bronchial asthma, is granted to the extent of 
the aggravation.  38 C.F.R. §§ 3.102, 3.310(a); Allen v. 
Brown, supra.




II.  Increased Rating for Bronchial Asthma

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2002); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

The rating schedule criteria for evaluating respiratory 
disorders changed during the pendency of the appeal.  The 
"old" criteria, in effect prior to October 7, 1996, 
provided that a 60 percent rating is warranted for severe 
symptoms with frequent attacks of asthma (one or more attacks 
weekly), marked dyspnea on exertion between attacks with only 
temporary relief by medication, more than light manual labor 
precluded.  The next higher evaluation of 100 percent is 
provided for pronounced disability with asthmatic attacks 
very frequently with severe dyspnea on slight exertion 
between attacks and with marked loss of weight or other 
evidence of severe impairment of health.  38 C.F.R. § 4.97, 
Diagnostic Code 6602 (1996).

Under the "new" rating criteria, which became effective on 
October 7, 1996, a 60 percent evaluation is warranted where 
there is FEV-1 of 40 to 55-percent predicted, or; FEV-1/FVC 
of 40 to 55 percent, or; at least monthly visits to a 
physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  For assignment of a 
100 percent evaluation, there must be a showing of FEV-1 of 
less than 40 percent of predicted value, or; FEV-1/FVC of 
less than 40 percent, or; more than one attack per week with 
episodes of respiratory failure, or; requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2002).

The Court has held that where the law changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant will apply unless Congress 
provides otherwise.  Karnas v. Derwinski, 1 Vet.App. 308 
(1990).  Therefore, the Board will address both the old and 
new rating criteria and apply that criteria which are more 
favorable to the veteran in rating the service-connected 
asthma.

Service connection is currently in effect for bronchial 
asthma rated as 60 percent disabling.

In support of his claim for increase are VA outpatient 
treatment records dated from June 1980 to March 1991 which 
show continued evaluation and treatment for respiratory 
problems.  The veteran's bronchial asthma was fairly stable 
at this time.  

During VA examination in June 1991 the veteran complained of 
shortness of breath with a productive cough, frequently at 
night and especially in the early morning.  He takes 
Theophylline, a cough syrup and an inhaler when necessary.  
The asthma is often exacerbated with upper respiratory 
infections.  During these intervals, he is given an 
antibiotic to control his infection.  Pulmonary function 
tests (PFT) at that time showed FEV-1 (forced expiratory 
volume in one second) of 58 percent and FEV-1/FVC (the ratio 
of forced expiratory volume in one second to forced vital 
capacity) of 86 percent.  The diagnostic impression was mild 
obstructive pulmonary impairment.  

During a RO hearing January 1992, the veteran testified that 
he became short of breath after walking 1 to 2 blocks and 
that he experienced frequent night attacks and sleeplessness.  
He testified that the frequency of the attacks increased with 
upper respiratory infections.  He testified that his symptoms 
were controlled on medication.  

VA outpatient treatment records from November 1991 to April 
1992 show continued treatment for bronchial asthma.  The most 
recent entries dated in 1992 show the veteran's asthma 
overall was improved and stable on medication.  

During VA examination in July 1992 the veteran reported 
shortness of breath, coughing and wheezing.  PFT revealed FVC 
was 44 percent of predicted; and FEV1 was 32 percent of 
predicted and FEV-1/FVC was 73 percent predicted.  These 
findings were pre bronchodilator.  The diagnostic impression 
was moderate obstructive pulmonary impairment.

Additional VA and private outpatient treatment records dated 
from July 1993 to July 1996 show continued evaluation and 
treatment for asthma, which was stable on Theophylline.  

During VA respiratory examination in June 2001 the veteran 
symptoms were chronically mildly productive cough with white 
phlegm and episodes of wheezing which vary according to 
season from about one per week to once per month.  He has 
frequent pulmonary infections at least two to three times per 
winter.  He has constant dyspnea at rest and can only walk 
about 50 yard before stopping to get his breath.  He has not 
had any recent weight loss.  He was unable to perform any 
daily activities like housework or yard work but could drive 
short distances on occasion.  On physical examination he was 
slightly dyspneic at rest.  He used an Atrovent inhaler 
daily.  The veteran reported that over the years he has been 
seen in the emergency room for asthma and has had injections 
for it, but did not know if he had steroid injections or oral 
steroids during these visits.  He also reported that the 
number of visits to his VA physician was reduced from monthly 
to every three months.  There was no evidence in the record 
that the veteran took steroid on an episodic or continuous 
basis.  There was no evidence of cor pulmonale or pulmonary 
hypertension.  

A PFT was conducted in May 2001.  FEV-1 was 55 percent of 
predicted pre-bronchodilator and FEV-1/FVC was 87 percent of 
predicted pre-bronchodilator, Post-bronchodilator, FEV-1 was 
60 percent of predicted and FEV1/FVC was 92  percent.  The 
impression was moderate obstructive ventilatory defect with 
mild diffusion abnormality.  There was no significant 
improvement post albuterol.

Although he has stated that during certain seasons he has 
weekly asthma attacks, manifested by dyspnea, coughing and 
wheezing, there is no persuasive evidence that the veteran 
has a history of very frequent asthmatic attacks with 
respiratory failure consistent with the criteria for a 100 
percent rating.  Rather, the record shows that the veteran 
has been treated periodically over the years for occasional 
exacerbations of his asthma.  Treatment records show symptoms 
are, for the most part, relieved by inhalants.  The veteran's 
symptoms were consistently described as "stable" on 
medication.  VA physicians noted the veteran's activities had 
been limited due to asthma but that there is no medical 
evidence or opinion that, due to the veteran's asthma, there 
was evidence of marked weight loss or other evidence of 
severe impairment of health.  

Because the evidence does not indicate that the veteran's 
asthma is of sufficient severity to warrant a 100 percent 
disability evaluation under the old criteria, an increase 
above 60 percent under Diagnostic Code 6602 is not warranted.

Moreover, in this case, the PFT findings indicate that the 
veteran is properly rated at 60 percent disabling under the 
new rating criteria.  The most recent VA pulmonary function 
testing of record in May 2001 shows the FEV-1 was recorded as 
55 percent and the FEV-1/FVC as 87 percent of the predicted 
values.  These results were pre-bronchodilator, and do not 
meet, much less exceed, the criteria for a 60 percent rating.  
In addition, although post-service treatment records reflect 
that the veteran has been treated for exacerbations of asthma 
on various occasions, they do not show that he has had more 
than one attack per week with episodes of respiratory 
failure.  Nor does the record reflect a course of systemic 
corticosteroids.  In short, his symptomatology is more 
consistent with the criteria set forth for a 60 percent 
rating under the new criteria.  Therefore, a 100 percent 
disability evaluation is not warranted, as there is no 
evidence that the veteran had an FEV-1 of less than 40 
percent of the predicted value or FEV-1/FVC of the same.  

It is the Board's conclusion that the veteran's asthma is 
best represented by a 60 percent rating under either the old 
or the revised criteria.  The veteran's asthma is no more 
than moderate in nature with frequent attacks; PFT results 
essentially show FEV-1 and FEV-1/FVC readings that more 
clearly approximate the 60 percent rating under Diagnostic 
Code 6602.  Also, the number and severity of asthma attacks 
which would warrant an increased evaluation under the old or 
the revised criteria are not demonstrated.  The Board 
therefore finds that a preponderance of the evidence is 
against the claim for an increased rating for asthma and that 
the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002).

III.  Earlier Effective Date for TDIU before July 16, 1996

A total rating for compensation purposes may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability, ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16(a) (2002).

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2002).  The effective 
date of an increase in disability compensation shall be the 
earliest date as of which it was factually ascertainable that 
an increase in disability had occurred if a claim was 
received within one year from such date; otherwise, the 
effective date shall be the date of receipt of claim.  38 
C.F.R. § 3.400(o)(2) (2002).

The record reveals that the veteran filed a claim for TDIU on 
a VA Form 21-8940 in September 1994.  In a March 1995 rating 
decision, the veteran's claim for TDIU was denied.  He was 
notified of this decision and his appellate rights that same 
month and did not appeal.  That decision became final.  An 
application to reopen his claim for TDIU, was received on 
July 16, 1996.  Ultimately, the RO granted TDIU, effective 
from July 16, 1996.  The effective date for the grant of 
entitlement to TDIU has thus been determined to be the date 
of claim.  However, the veteran contends that the effective 
date should be 1979, when he stopped working.  

An earlier effective date may be granted if an ascertainable 
increase in the service connected disability or 
unemployability due to the service-connected impairment is 
ascertainable on or after July 16, 1995 (1 year prior to the 
date of claim).  However, there are no medical records dated 
during the time period from July 1995 to July 1996 which 
indicate an ascertainable increase in the service connected 
asthma, or unemployability due to the veteran's service-
connected asthma. 

The medical records dated during the time period from July 
1995 to July 1996 show continued evaluation and treatment for 
asthma, which was stable on Theophylline.  VA examiners noted 
his daily use of medication but did not in fact find him 
unemployable.  Moreover, the medical records prior to July 
1996 are absent of any discussion of the veteran's ability to 
work, or the potential impact of his asthma on his 
occupational skills and interaction.  

Although, admittedly, the rating for his asthma recently had 
been increased by the RO, in August 1992, from 30 to 60 
percent, the medical and other probative evidence on which 
that decision was premised does not indicate or otherwise 
suggest that the asthma disability was so severe at that 
point in time as to render him incapable of securing and 
maintaining substantially gainful employment, in the sense 
that these terms are defined in the governing regulations.  
See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2002).  The mere fact 
that he received an increased rating to the 60-percent level, 
is not, tantamount to concluding that he could not work 
because of the severity of his asthma disability.

As the preponderance of the evidence is against an earlier 
effective date, the benefit- of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002), 38 C.F.R. § 3.102 (2002).  


ORDER

Entitlement to service connection for anxiety disorder 
secondary to service-connected bronchial asthma is granted on 
the basis of aggravation.

Entitlement to an increased evaluation for bronchial asthma 
is denied.

Entitlement to an effective date prior to July 16, 1996, for 
the award of a total disability evaluation for individual 
unemployability is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


